Citation Nr: 1117251	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  99-11 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  

In August 2003, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Cleveland RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In August 2004, November 2006, and September 2009, these claims were remanded for further development and to satisfy notice requirements.  As is discussed in more detail below, all Remand instructions have been complied with, and the Board may proceed.

In an October 2010 statement, the Veteran inquired as to the status of his claims, indicating that he had "eight different claims" at the Appeals Management Center (AMC), but that he had only had notice of disposition on two claims.  In September 2009, the Board denied service connection for bilateral hearing loss and a psychiatric disability.  There is no indication that the Veteran appealed those denials.  As noted above, the remaining three claims for service connection have returned from the AMC following the 2009 Remand and are decided below.  It is not exactly clear what claims may remain pending at the Cleveland RO, but the Board's appeals tracking system shows that the Veteran submitted a substantive appeal in October 2010 regarding a May 2007 rating decision that implemented the Board's grant of service connection for pseudofolliculitis barbae, with a zero percent rating, and an April 2008 rating decision that denied an increased rating for keloids.  The Board does not have jurisdiction to address those matters at this time because the Veteran requested a hearing before a Veterans Law Judge (VLJ) on those issues.  
FINDINGS OF FACT

1. A left ankle disability was not manifested in service; arthritis of the left ankle was not manifested in the first postservice year; and the Veteran's current left ankle disability is not shown to be related to his service.  

2. A right ankle disability was not noted when the Veteran was examined for enlistment; however, clear and unmistakable evidence shows that a right ankle disability preexisted his active service.  

3. The preexisting right ankle disability clearly and unmistakably did not increase in severity during the Veteran's active service; his current right ankle disability is not shown to be related to his service.  

4. A low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the Veteran's current low back disability is not shown to be related to his service.  


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A right ankle disability did not undergo permanent aggravation or increase in disability during active service.  38 U.S.C.A. §§ 1101, 1111, 1113, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).

3.  A low back disability was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

The Board must specifically consider whether VA has substantially complied with prior remands before proceeding with decisions for these claims .  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

In August 2004, the claims were remanded for the development of Social Security Administration (SSA) records and for certain VA treatment records identified by the Veteran, and to satisfy notice requirements.  The Veteran was provided with notice of the Veterans Claims Assistance Act (VCAA) in August 2004, and an October 2005 response from SSA indicated that his SSA folder could not be located.  In August 2004, the VA medical center (VAMC) in Brecksville responded that it did not have any records for the Veteran dated in the 1980s or early 1990s.  

In November 2006, the claims were again remanded for further development to obtain VA treatment records from the VAMC in Cleveland, Ohio; to provide the Veteran an opportunity to submit a release in order for VA to obtain any additional private treatment records; and to afford the Veteran a VA examination for his bilateral ankles.  In January 2007, VA sent the Veteran a duty to assist letter requesting that he submit a release for any private treatment.  There is no indication that the Veteran returned a completed release and in July 2009, he indicated that he had no further information or evidence to submit.  In May 2007, the Cleveland VAMC responded that it did not have records for the Veteran dated in the 1980s.  

In October 2007, the Veteran was afforded a VA examination for his bilateral ankles.  However, the Board found the examination and its medical opinion report inadequate, and, therefore, most recently, in September 2009, the claims were again remanded for further development.  The Board also remanded the low back claim to provide an examination.  The Veteran was provided examinations in October 2009 and an addendum opinion was secured in February 2010.  As is discussed in more detail below, these examinations and the addendum opinion report are adequate. 

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Also, although not shown during service, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Ankle Disorders

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Veteran's service treatment records (STRs) show that on a December 1977 "preliminary physical review" (prior to his entrance into service) he indicated that he did not have foot trouble.  They also show that he was treated on numerous occasions for right ankle injuries while in service.  In July 1978, he sprained the right ankle.  The orthopedic consultation report indicated that he had a history of previous ankle injuries with no fracture.  X-rays showed old medial and lateral calcifications.  In November 1978, he twisted his right ankle coming down the stairs.  He again sprained the right ankle in March 1980 and was placed in a walking cast.  In March 1980, the Surgical Clinic evaluated the Veteran, whereupon he complained of chronic weakness of the right ankle with multiple injuries.  Severe right ankle sprain and rule-out anatomical abnormality of the right ankle joint were assessed.  

In May 1980, the Veteran was again evaluated by the Surgical Clinic.  It was noted that he had experienced frequent ankle sprains "on both sides" and frequent ankle injuries bilaterally since junior high school.  A physical examination of the right ankle revealed a very prominent medial malleolus which to palpation was of a bony nature, suggesting early bone damage during his developmental growth period.  On the left side, there was slight clicking palpable with inversion stress.  This was noted to be slight, with no real sense of "give way."  An x-ray of the ankles revealed more laxity on the left than on the right.  It also showed an abnormal medial malleolus with a bony overgrowth on the medial aspect of the medial malleolus and absence of the tip of the medial malleolus.  This suggested an injury during the period of skeletal growth in either the Veteran's early teens or childhood years.  The examiner concluded this "clearly" existed prior to service and was not related to the Veteran's recent strains and injuries.  

The earliest postservice medical evidence in the file consists of VA medical records for treatment between 1983 and 1987.  In December 1984, the Veteran was treated for a right ankle sprain after he stepped off a curb and twisted it.  The rest of these records show no relevant complaints. 

A July 1985 "injury questionnaire" involving stepping on a nail shows the Veteran reported that he was not receiving ongoing treatment for any medical conditions and that he had not had any other serious injuries or illnesses.  An April 1987 letter from Dr. Smirnoff regarding the left foot injury indicated, in pertinent part, that the Veteran's medical history was negative for other injuries to or difficulties with the left foot.  The Veteran also denied other significant injuries, illnesses, or hospitalizations.  On physical examination of the left foot, ranges of motion for the foot and ankle were unrestricted.  Ambulation was normal, and neurological and circulatory assessments were also normal.  

A July 1988 note from Dr. Smirnoff reflects a diagnosis of lumbosacral strain with a date of injury in June 1988.  In an accompanying "injury questionnaire," the Veteran reported that he injured his back when pulling a gate closed; that he had never previously injured the area involved in that injury; and that he had not had any other serious injuries or illnesses.  

Private records for treatment from 1993 to 1997 show the Veteran's continued denials of any ongoing chronic medical conditions of relevance to these issues.  

A June 1998 private treatment record from the Cleveland Foot and Ankle Clinic shows that the Veteran complained of painful bunions on both feet.  He indicated that the pain was located in the medial aspect of the metacarpophalangeal joint of both feet.  He also complained of pain in both his ankles for 20 years.  On orthopedic examination, bunion deformity in the hallux for both feet was assessed.  There was no pain on palpation of any aspect of the right or left foot.  The Veteran was noted to be an unreliable historian.

Subsequent postservice medical records indicate that the Veteran has continued to complain of pain in both his feet.  He has undergone surgical treatment for a painful hallux interphalangeal joint in the right foot and painful hallux abductovalgus deformity in the left foot, and endured subsequent surgical intervention to remove suspected painful hardware (see November 2000 Cleveland Clinic Foundation operative report & February 2007 VA podiatry pre-operative report).  He has also sought and VA has made requests for special boots to provide him with ankle support (see February 2005 VA podiatry consultation report).  In November 2007, the Veteran was referred to physical therapy for back and ankle pain, as it was felt aquatic therapy might help facilitate symptom management.  A review of the medical records does not, however, show that a diagnosis relating to a disorder of the ankles has been provided.  

In October 2007, the Veteran underwent a VA examination wherein his claims file was reviewed by an orthopedist.  The examiner diagnosed bilateral ankle sprains and noted that the Veteran had a history of multiple recurrent sprains and strains in the late 1970s and early 1980s.  He concluded that a relationship to recurrent symptomatology to his service connected injuries of 25 years ago was purely speculative.  

In September 2009, the Board found the October 2007 VA examination report inadequate because the examiner incorrectly characterized the Veteran's in-service injuries as service connected.  Moreover, the examiner did not provide any rationale or explanation for his conclusion that a relationship between the in-service findings and current disability was speculative.  In October 2009, the Veteran was afforded another VA examination with an orthopedist.  The examiner noted that back in the late 1970s, the Veteran had bilateral ankle sprains.  Over the years, he has continued to have persistent problems with bilateral ankle pain, soreness, ache, and tenderness.  Bilateral ankle sprain with arthritis was diagnosed, and the examiner opined, "Any relationship of [the Veteran's] current symptoms to his remote injury is purely speculative."  In a February 2010 addendum opinion, an internist reviewed the examination report and clarified, "Because there are two injuries in the same location, there is no way to attribute the current symptoms to either injury without resorting to speculation."

Regarding the Veteran's left ankle, the first question that must be answered is whether any chronic ankle condition was shown during service.  While the May 1980 Surgical Clinic report referenced frequent ankle sprains on both sides, the remainder of the Veteran's STRs do not show any treatment specifically for the left ankle.  Furthermore, although there are numerous x-ray reports regarding the right ankle, there are none for the left ankle.  Such evidence suggests that any injury to the Veteran's left ankle in service was acute and transitory, and that a chronic left ankle condition did not manifest during his service.  

In various statements, the Veteran has stated that he has suffered from left ankle pain ever since service.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like pain, his statements that he has had left ankle pain ever since service are not credible.

Significantly, the Veteran's postservice treatment records are silent for any complaints or treatment related to the left ankle for many years.  In an April 1987 letter from Dr. Smirnoff, it was noted that apart from the July 1985 injury wherein the Veteran stepped on a nail, he did not report having any other injuries to or difficulties with the left foot.  A physical examination of the left ankle was also normal at that time.  In June 1998, when the Veteran complained of bilateral ankle pain, a disability of either ankle was not diagnosed.  Instead, the Veteran was noted to have a bunion deformity in the hallux of both feet.  He was also noted to be a poor historian.  Finally, although more recent VA treatment records show that the Veteran has continued to complain of left foot pain, such symptoms have been associated with his hallux abductovalgus deformity for which he has received surgical treatment, and not with a diagnosed left ankle disability.

Having found the Veteran's statements that his left ankle disability had its onset in service not credible, the Board finds that service connection for a left ankle disability on the basis that such disability became manifest in service and persisted since, is not warranted.  As there is no competent evidence that arthritis of the left ankle was manifested in the first postservice year (as it was not diagnosed until the October 2009 VA examination), there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  The only competent (medical) evidence that specifically addresses this question is the October 2009 VA examination report and its February 2010 addendum opinion.  Both opinions state essentially that it would be speculative to relate the Veteran's current left ankle symptoms to his remote injuries in service.  The February 2010 addendum opinion clarifies that because the Veteran had had two injuries in the same location, there was no way to attribute his current symptoms to either injury without resorting to speculation.  As these opinions were by physicians (who would be qualified to provide them), reflect familiarity with the entire record as well as the Veteran's past medical history, and include an explanation of the rationale for the opinions, they have substantial value.  Because there is no probative evidence to the contrary, the Board finds the opinions persuasive.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of a nexus between the Veteran's left ankle disability and his service.  Accordingly, the claim of service connection for a left ankle disability must be denied.

Regarding the Veteran's right ankle disability, such a disability was not noted when he was examined for service entrance.  Consequently, he is entitled to the legal presumptions afforded by 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, the record contains clear and unmistakable evidence that a right ankle disability preexisted the Veteran's service.  In July 1978, only four months after the Veteran's entrance into service, an x-ray showed old medial and lateral calcifications.  In May 1980, when the Veteran was evaluated by the Surgical Clinic for frequent ankle sprains/injuries, a physical examination of the right ankle revealed a very prominent medial malleolus which to palpation was of a bony nature.  This suggested early bone damage during his developmental growth period.  An x-ray confirmed the presence of an abnormal medial malleolus with bony overgrowth on the medial aspect of the right medial malleolus and absence of the tip of the medial malleolus.  The examiner stated that these findings suggested an injury during the period of skeletal growth in either the Veteran's early teens or childhood years.  Such evidence clearly and unmistakably establishes that a right ankle disability preexisted the Veteran's active service.

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's claimed right ankle disability clearly and unmistakably preexisted service.  The Board now turns to the second prong and must determine whether there is clear and unmistakable evidence that the Veteran's pre-existing right ankle disability was not aggravated by service.  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Whether a disability increased in severity is in large measure a medical question.  Here, not only is there no medical evidence during service showing an increase in severity of the Veteran's right ankle disability, but there is also no competent postservice (medical) evidence suggesting that the Veteran's preexisting right ankle disability increased in severity during, or as a result of, his service.  

Significantly, when the Veteran was evaluated by the Surgical Clinic in May 1980 for frequent ankle sprains/injuries, and it was determined that he had a right ankle disability that preexisted his service, the examiner also found that the preexisting right ankle disability was not related to his recent strains and injuries in service.  Postservice treatment records are also silent for any specific findings or treatment related to the right ankle.  As with the left ankle, although the Veteran complains of pain, aches, soreness, and tenderness in the right ankle, the evidence shows that these symptoms are related to the hallux interphalangeal joint in his right foot.  Notably, his postservice treatment records are silent for any diagnosis related to the right foot.  The only postservice right ankle diagnosis in the record comes from the Veteran's VA examinations in October 2007 and in October 2009, wherein right ankle sprain with arthritis was diagnosed.  The October 2009 VA examiner and the February 2010 addendum opinion provider opined essentially that it would be speculative to relate the Veteran's current right ankle symptoms to his remote injuries in service.  The February 2010 addendum opinion further clarifies that because the Veteran's injuries were in the same location, there was no way to attribute his current symptoms to either injury without resorting to speculation.  

The October 2009 VA examination report and the February 2010 addendum opinion are the only medical opinions in the record that specifically address the question of whether the Veteran's current right ankle disability may have been caused by or aggravated by an etiological factor in service.  There is no other competent (medical) evidence of record to refute these opinions, as VA and private records of postservice medical treatment do not provide a diagnosis relating to a disorder of the ankles, let alone include an etiological opinion as to whether the Veteran's right ankle disability was incurred in or aggravated by his military service.  Therefore, the Board also concludes that the pre-existing right ankle problem did not undergo chronic aggravation beyond a normal progress of the disorder during active service.  

The Veteran's expressions of his belief that his bilateral ankle disability is related to his service do not merit any substantial probative value.  They are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim.  Significantly, whether a bilateral ankle disability may (in the absence of credible evidence of continuity of symptomatology for the left ankle or evidence of aggravation for the right ankle, as here) be etiologically related to service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the Board concludes that VA has met its burden to rebut the presumption of soundness as to the right ankle, and has shown no aggravation during service, by clear and unmistakable evidence.  Accordingly, service connection is not warranted.

	Low Back

The Veteran's STRs, including his December 1977 "preliminary physical review," are silent for any complaints, treatment, findings, or diagnosis of a low back disability.  

The earliest postservice medical evidence in the file consists of VA medical records for treatment between 1983 and 1987.  These records are silent for any complaints, treatment, findings, or diagnosis of a low back disability.  

In a July 1998 letter, Dr. Smirnoff stated that he had not seen the Veteran since 1990, and that from 1987 to 1990, he treated the Veteran for a low back injury.  Treatment records from Dr. Smirnoff include two "injury questionnaires", the first of which concerns a July 1985 incident in which the Veteran stepped on a nail and injured his left foot.  In this questionnaire, the Veteran reported he was not receiving ongoing treatment for any medical conditions and that he had not had any other serious injuries or illnesses.  The second "injury questionnaire" concerns a June 1988 incident in which the Veteran injured his lower back while pulling a gate closed while on the job.  He indicated that he had never previously injured the area involved in the June 1998 injury, and that he did not have any other serious injuries or illnesses.  A "problem sheet" shows that in July 1988, a lumbar strain was diagnosed.  The date of injury for this diagnosis was in June 1988.  A "chronic problem sheet" shows that in April 1990, the Veteran was noted to have a history of back problems since 1988.

VA treatment records show that in September 1990, the Veteran was admitted to the Brecksville VAMC for the first time for detox from alcohol.  During this hospitalization, it was noted that the Veteran had injured his back four years earlier, and re-injured it in October 1989 when he was mugged and fell backwards over a fence.  In October 1992, he reported suffering from chronic low back pain that was secondary to an on-the-job injury that had started in the military.  In July 1998, he reported having a herniated disc and low back pain.  He could not offer any details about these conditions.  The Veteran continues to be followed for chronic low back pain.  A February 2005 x-ray showed narrowing of the L5-S1 intervertebral disc space with acute bony abnormality.  In November 2007, the Veteran was referred to physical therapy for back and ankle pain, as it was felt aquatic therapy might help facilitate symptom management.  

Private treatment records from the Cleveland Clinic Foundation, St. Vincent Charity Hospital, Lutheran Hospital, and Sunrise Hospital are silent for any complaints, findings, treatment, or diagnosis related to the low back.  However, an October 2000 x-ray report from the Cleveland Clinic Foundation showed mild degenerative disc disease of L4-5 and narrowed intervertebral disc at L5-S1.  

On October 2009 VA examination, lumbosacral strain and osteoarthritis were diagnosed.  The examiner reviewed the Veteran's claims file and noted that he had a history of back pain in the late 1970s and early 1980s with a re-injury at work, and complaints of chronic low back pain ever since.  Based on the foregoing, the examiner, an orthopedist, opined that because the Veteran had a work injury subsequent to the back injury in service, any relation of his current symptoms to his service would be purely speculative.  In an February 2010 addendum opinion, an internist explained that because the two injuries were in the same location, there was no way to attribute the current symptoms to either injury without resorting to speculation.

In the Veteran's June 1998 claim, he contended that he injured his back in 1980.  During the August 2003 videoconference hearing, he testified that he hurt his back in service while lifting supplies, and had been told he had a sprain and should rest/take a few days off.  The Veteran is competent to report that he had back pain after lifting supplies during service.  Additionally, his contention that he began experiencing back pain in-service is credible despite the lack of in-service treatment or complaints because of the October 1992 VA treatment record that was recorded before his claim for VA compensation in June 1998, which indicated that he had back pain that started in the military.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Therefore, there is credible and competent evidence of back pain after lifting heavy objects during service.

Nevertheless, the Board finds that there is insufficient evidence to establish that a low back disability manifested in the Veteran's service and persisted, that arthritis manifested in his first postservice year, or that his current low back disability is otherwise related to the back injury/pain he experienced in service.  As was noted by the October 2009 VA examiner and February 2010 addendum opinion provider, the Veteran has had multiple back injuries to the same location.  Therefore, in their opinions, it would be purely speculative to ascribe the Veteran's current disability/symptoms to his back injury in service versus his postservice back injuries.  As these opinions were by physicians (who would be qualified to provide them), reflect familiarity with the entire record as well as the Veteran's past medical history, and include an explanation of the rationale for the opinions, they have substantial value.  Because there is no probative evidence to the contrary, the Board finds the opinions persuasive.

The Board also notes with significance that not only are the Veteran's postservice VA and private treatment records silent for an opinion that relates his current low back disability to service, they also show that prior to the Veteran's postservice back injury in June 1988, he did not complain of or seek medical treatment for a back disability/pain.  When he injured his left foot in July 1985, he denied having any other serious injuries or illnesses, and three years later when he injured his back in June 1988, he denied having ever injured that same area before.  In September 1990, the Veteran sought treatment for alcohol cessation and during that treatment, mentioned having injured his back about four years earlier with a re-injury to the back in October 1989.  He did not mention any earlier injuries to the low back nor did he complain of back pain prior to the 1988 back injury.  It was not until October 1992, more than ten years after the Veteran's separation from service, that he mentioned having chronic low back pain since service.  Such evidence does not serve to establish that the Veteran had a chronic low back disability that manifested in service, but gives credence to the October 2009 VA examiner and February 2010 addendum opinion provider's opinions that it would be pure speculation to relate the Veteran's current low back symptoms/disability to his service.  
While the Veteran may be sincere in his belief that his low back disability is related to his service, his expressions of such belief have little, if any probative value.  The determination of whether a current disability is related to a remote injury in service versus an intercurrent injury/cause is a complex medical question not capable of resolution by mere lay observation; it requires medical expertise.  The Veteran is a layperson with no medical training; he does not cite to any medical texts or treatises to support his self-diagnosis and/or theory of causation; and he does not offer any explanation of rationale for his opinions.  See Jandreau, 492 F.3d at 1377.  

The preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Hence, the benefit of the doubt doctrine does not apply; the claim must be denied.

Veterans Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2004.  Although the letter was not sent until after the initial adjudication of the Veteran's claims in December 1998, it addressed all of the notice elements and the claims were subsequently readjudicated in January 2006 and June 2009 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Additionally, in March 2006 and April 2007 letters, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available STRs, as well as all identified VA and private medical records for which the Veteran provided a release, are in the claims file.  As previously noted, an October 2005 response from the SSA indicated that the Veteran's SSA folder could not be located.  In August 2004, the VAMC in Brecksville responded that it did not have records for the Veteran dated in the 1980s or early 1990s, and, in May 2007, the Cleveland VAMC responded that it did not have records for the Veteran dated in the 1980s.  

In the 2004 Remand, the Board requested that several private medical records be obtained, to include from the Cleveland Clinic, Pickaway Correctional Institute, State of Ohio (workers' compensation benefits), the Cleveland College of Podiatry, and any other private physician that had treated the Veteran.  Through a variety of letters, the RO did indeed attempt to obtain the appropriate releases from the Veteran to obtain these records, but was not successful.  When the case was remanded again in 2006, the Board advised the Veteran that he could complete the necessary releases for any records he wanted VA to request or he could obtain the records and submit them.  In January 2007, VA sent the Veteran a duty to assist letter requesting that he submit a release for any private treatment.  There is no indication that the Veteran returned a completed release prior to the Board's third remand of these claims in September 2009.  In 2010, the Veteran submitted private treatment records from the Sunrise Hospital and The Cleveland Clinic.  He did not request that any other private medical records be obtained.  Since the Veteran has had more than ample opportunity to either submit releases for VA to request his records or submit the records himself, no further action will be taken with respect to any outstanding private medical evidence.  Thus, there are no outstanding VA or private medical records to obtain.  38 C.F.R. § 3.159(c)(1), (2).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In the prior remand in 2009, the Board concluded this low threshold had been met, and, thus, the Veteran was provided VA examinations in October 2009, with an addendum in February 2010. 

When VA undertakes providing an examination and obtaining an opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In this case, the initial examination regarding the Veteran's ankle claims was conducted in 2007.  As noted in the Board's 2009 Remand, that opinion was inadequate.  Therefore, another examination with opinion was conducted in October 2009, with an addendum in February 2010.  The Board concludes the 2009 examination report, when considered in conjunction with the 2010 addendum, is adequate.  The examiner reviewed the claims file, discussed and considered the Veteran's reported in-service injuries, as well as his post-service injuries, reviewed the medical history, and then provided an opinion as to etiology.  

The Veteran's representative specifically argues in a February 2011 brief that the 2009 examination report, even when considered in conjunction with the 2010 addendum, was not adequate and that, therefore, another Remand is required.  The Board disagrees.  The main contention is that because the VA examiner concluded it would be speculative to relate the claimed disabilities to in-service injuries, the opinion was inadequate.  The representative misconstrues the holding of Jones v. Shinseki, 23 Vet. App. 382 (2010).  In fact, the facts of this case seem to fit the Court's comment that:  
. . . the Court is not persuaded by the appellant's argument that VA must proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile. 

That is what the Veteran's representative seems to be arguing in this case - that it must be returned, again, to try to obtain a conclusive opinion.  The Board disagrees.  Valid attempts were made to obtain informed medical opinions in 2007 and 2009.  The standard is whether it is: 
clear, from some combination of the examiner's opinion and Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion. 

As discussed in detail above, VA has taken multiple steps to develop the record over the more than decade that these issues have been on appeal.  Despite those efforts, some records are simply not available.  The VA examiner in 2009 did not use the term "speculation" because he was not sufficiently informed.  Rather, he was informed and knowledgeable of the facts of the case, and those facts led him to conclude it would be speculation to link the claimed conditions with the Veteran's period of service.

Moreover, the Court held in Jones that: 
Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion. . . the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition.

That is exactly the factual scenario in this case, as discussed in more detail above.  The Veteran had injuries to his ankles and low back both during and after service, and it is simply not medically possible to link the current conditions to the in-service injuries in light of the fact that there have been multiple injuries to the same anatomical location.  Simply because a medical opinion is inconclusive, standing alone, does not mean that the examination was inadequate.  Roberts v. West, 13 Vet. App. 185, 189 (1999). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a low back disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


